By the Court.
There is no evidence that the defendant was negligent, or that the injury to the plaintiff’s intestate happened from any other cause than the act or the negligence of a fellow-servant, either in leaving the elevator suspended at the second floor, or in leaving the rope out of gear, or in coming down on the elevator while the rope was out of gear. Felch v. Allen, 98 Mass. 572. Wood v. New Bedford Coal Co. 121 Mass. 252. Smith v. Lowell Manuf. Co. 124 Mass. 114. Walker v. Boston & Maine Railroad, ante, 8.

Judgment on the verdict.